UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended December 31, 2012 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number:333-88480 OHR PHARMACEUTICAL, INC . (Exact name of registrant as specified in its charter) Delaware 90-0577933 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 489 5th Avenue, 28th Floor New York, NY 10017 (Address of principal executive offices) (212) 682-8452 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of RegulationS-T (§232.405 of this Chapter) during the preceding 12months (or for such shorter period that the registrant was required to submit and post such files). Yes x No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Do not check if smaller reporting company Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date: 47,690,102 shares of Common Stock outstanding as of February 15, 2013. OHR PHARMACEUTICAL, INC. TABLE OF CONTENTS Page PART I — FINANCIAL INFORMATION 3 Item 1 Financial Statements. 3 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 12 Item 3. Quantitative and Qualitative Risk 16 Item 4. Controls and Procedures 17 PART II — OTHER INFORMATION 18 Item 1. Legal Proceedings 18 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. 18 Item 3. Defaults Upon Senior Securities. 19 Item 4. Removed and Reserved. 19 Item 5. Other Information 19 Item 6. Exhibits 20 2 PART I FINANCIAL INFORMATION Item 1. Financial Statements. TABLE OF CONTENTS PAGE Balance Sheets as of December 31, 2012 and September 30, 2012 (unaudited) 4 Statements of Operations for the three months ended December 31, 2012 and 2011 and the period from inception of the Development Stage on October 1, 2007 through December 31, 2012 (unaudited) 5 Statements of Cash Flows for the three months ended December 31, 2012 and 2011 and the period from inception of the Development Stage on October 1, 2007 through December 31, 2012 (unaudited) 6 Notes to Financial Statements (unaudited) 7 3 OHR PHARMACEUTICAL, INC. (A Development Stage Company) Balance Sheets (Unaudited) ASSETS December 31, September 30, CURRENT ASSETS Cash $ $ Prepaid expenses Total Current Assets EQUIPMENT, net OTHER ASSETS Patent costs, net TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' EQUITY CURRENT LIABILITIES Accounts payable and accrued expenses $ $ Notes payable Derivative liabilities Total Current Liabilities TOTAL LIABILITIES STOCKHOLDERS' EQUITY Preferred stock, Series B; 6,000,000 shares authorized, at $0.0001 par value, 5,444,447and 5,583,336 shares issued and outstanding, respectively Common stock; 180,000,000 shares authorized, at $0.0001 par value, 47,690,102 and 47,258,686 shares issued and outstanding, respectively Additional paid-in capital Stock subscription receivable — ) Accumulated deficit ) ) Deficit accumulated during the development stage ) ) Total Stockholders' Equity TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ $ The accompanyingnotes are an integral part of these unaudited financial statements. 4 OHR PHARMACEUTICAL, INC. (A Development Stage Company) Statements of Operations (Unaudited) FromInceptionof the Development Stage on October 1, For the Three Months Ended 2007 Through December 31, December 31, OPERATING EXPENSES General and administrative $ $ $ Professional fees Research and development Salaries and wages Total Operating Expenses OPERATING LOSS ) ) ) OTHER INCOME (EXPENSE) Interest expense ) — ) Gain/(Loss) on derivative liability ) ) Gain on sale of assets — — Gain on settlement of debt — Other income and expense 81 13 Total Other Income (Expense) ) ) INCOME (LOSS) FROM CONTINUING OPERATIONS BEFORE INCOME TAXES ) ) PROVISION FOR INCOME TAXES — — — INCOME (LOSS) BEFORE DISCONTINUED OPERATIONS ) ) Income from discontinued operations (including gain on disposal of $606,000) — — Income tax benefit — — — GAIN ON DISCONTINUED OPERATIONS — — NET INCOME (LOSS) $ ) $ $ ) BASIC AND DILUTED INCOME (LOSS) PER SHARE Continuing operations $ ) $ Discontinued operations $ ) $ WEIGHTED AVERAGENUMBER OF SHARES OUTSTANDING: BASIC DILUTED The accompanying notes are an integral part of these unaudited financial statements. 5 OHR PHARMACEUTICAL, INC. (A Development Stage Company) Statements of Cash Flows (Unaudited) From Inception of the Development Stage on October 1, For the Three Months Ended 2007 Through December 31, December 31, OPERATING ACTIVITIES Net loss $ ) $ $ ) Adjustments to reconcile net loss to net cash used by operating activities: Discontinued operations — — ) Common stock issued for services — — Fair value of warrants issued for services Fair value of employee stock options (Gain) loss on extinguishment of debt — ) ) Gain on sale of asset — — ) (Gain) loss on derivative liability ) Depreciation Amortization of patent costs Changes in operating assets and liabilities Prepaid expenses and deposits ) ) Other receivables and other current assets — Accounts payable and accrued expenses ) Net Cash Used in Operating Activities ) ) ) INVESTING ACTIVITIES Proceeds from sale of asset — — Purchase of equipment — ) ) Purchase of patents and other intellectual property — — ) Discontinued operations — — Net Cash Provided by (Used in) Investing Activities — ) FINANCING ACTIVITIES Proceeds from the sale of preferred stock and warrants — — Proceeds from the sale of common stock and warrants — Proceeds from warrants and options exercised for cash — Proceeds from related party payables — — Repayments of related party payables — — ) Proceeds from short—term notes payable — — Repayments of short-term notes payable ) — ) Repayment of convertible debentures — — ) Net Cash Provided by Financing Activities NET CHANGE IN CASH ) CASH AT BEGINNING OF PERIOD CASH AT END OF PERIOD $ $ $ SUPPLEMENTAL DISCLOSURES OF CASH FLOW INFORMATION CASH PAID FOR: Interest $ $ — $ Income Taxes — — — NON CASH FINANCING ACTIVITIES: Reclassification of derivative liability to permanent equity — — Financing of insurance premiums through issuance of short term notes — — Conversion of preferred for common stock 14 — 14 Exercise of director options 9 9 Transfer of investment for dividends payable — — Purchase of patents for debenture — — Conversion of debenture — — Options issued to settle accounts payable — — Stock subscription receivable — — The accompanying notes are an integral part of these unaudited financial statements. 6 OHR PHARMACEUTICAL, INC. (A Development Stage Company) Notes to the Financial Statements December 31, 2012 (Unaudited) NOTE 1– CONDENSED FINANCIAL STATEMENTS The accompanying unaudited financial statements have been prepared in accordance with accounting principles generally accepted in the United States of America and the rules of the Securities and Exchange Commission (“SEC”), and should be read in conjunction with the audited financial statements and notes thereto contained in the Company’s Annual Report on Form 10-K filed with the SEC on January 9, 2013. In the opinion of management, all adjustments (which include only normal recurring adjustments) necessary to present fairly the financial position, results of operations, and cash flows at December 31, 2012, and for all periods presented herein, have been made. Certain information and footnote disclosures that would substantially duplicate the disclosure contained in the audited financial statements for the most recent fiscal year as reported in the Form 10-K have been omitted.The results of operations for the periods ended December 31, 2012 and 2011 are not necessarily indicative of the operating results for the full years. NOTE 2 – SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Use of Estimates The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities at the date of the financial statements and the reported amounts of revenue and expenses during the reporting period. Actual results could differ from those estimates. Estimates subject to change in the near term include impairment (if any) of long-lived assets and fair value of derivative liabilities. Fair Value of Financial Instruments In accordance with ASC 820, the carrying value of cash and cash equivalents, accounts receivable, accounts payable and notes payable approximates fair value due to the short-term maturity of these instruments. ASC 820 clarifies the definition of fair value, prescribes methods for measuring fair value, and establishes a fair value hierarchy to classify the inputs used in measuring fair value as follows: Level 1-Inputs are unadjusted quoted prices in active markets for identical assets or liabilities available at the measurement date. Level 2-Inputs are unadjusted quoted prices for similar assets and liabilities in active markets, quoted prices for identical or similar assets and liabilities in markets that are not active, inputs other than quoted prices that are observable, and inputs derived from or corroborated by observable market data. The following table presents the liabilities that are measured and recognized at fair value as of December 31, 2012 and September 30, 2012, on a recurring basis: Liabilities measured at fair value on a recurring basis at December 31, 2012 Level 1 Level 2 Level 3 Total Stock warrant derivative liabilities $ — $ — $ $ $ — $ — $ $ Liabilities measured at fair value on a recurring basis at September 30, 2012: Level 1 Level 2 Level 3 Total Stock warrant derivative liabilities $ — $ — $ $ $ — $ — $ $ A financial instrument's categorization within the valuation hierarchy is based upon the lowest level of input that is significant to the fair value measurement. The following is a description of the valuation methodology used to measure fair value, as well as the general classification of such instruments pursuant to the valuation hierarchy. 7 OHR PHARMACEUTICAL, INC. (A Development Stage Company) Notes to the Financial Statements December 31, 2012 (Unaudited) Stock Warrant Derivative Liability: Market prices are not available for the Company's warrants nor are market prices of similar warrants available. The Company assessed that the fair value of this liability approximates its carrying value since carrying value has been adjusted to fair value. The fair value of the stock warrant derivative liability was calculated using a Lattice Model that values the embedded derivatives based on future projections of the various potential outcomes. The assumptions that are analyzed and incorporated into the model include expectations of additional potential shares to be issued under the provision, the expectations of future stock price performance, expectations of future issuances based on the Company’s prior stock history, prior issuances of stock, and expected capital requirements.Probabilities were assigned to various scenarios in which the reset provisions would go into effect and weighted accordingly. The method described above may produce a current fair value calculation that may not be indicative of net realizable value or reflective of future fair values. If a readily determined market value became available or if actual performance were to vary appreciably from assumptions used, assumptions may need to be adjusted, which could result in material differences from the recorded carrying amounts. The Company believes its method of determining fair value is appropriate and consistent with other market participants. However, the use of different methodologies or different assumptions to value certain financial instruments could result in a different estimate of fair value. The following tables present the fair value of financial instruments as of December 31, 2012, by caption on the balance sheet and by ASC 820 valuation hierarchy described above. StockWarrant Level 3 Reconciliation: Derivative Level 3 assets and liabilities at September 30, 2012 $ Purchases, sales, issuances and settlements (net) — Mark to market adjustments Total level 3 assets and liabilities at December 31, 2012 $ Reclassification of Financial Statement Accounts Certain amounts in the December 31, 2011 financial statements have been reclassified to conform to the presentation in the December 31, 2012 financial statements. Recent Accounting Pronouncements Management has considered all recent accounting pronouncements issued since the last audit of the Company’s financial statements. The Company’s management believes that these recent pronouncements will not have a material effect on the Company’s financial statements. NOTE 3 – PATENT COSTS Patent costs represent the capitalized purchase price of assets acquired in the secured party sale as part of the Company’s previously announced strategy to create a rollup of undervalued biotechnology companies and assets. As of December 31, 2012, the Company had purchased $800,000 worth of biotechnology patents and other intellectual property. In these acquisitions, the Company used approximately $300,000 in cash and issued a $500,000 convertible debenture for the remainder of the cost, which has been paid in full. The Company amortizes its patents over the life of each patent. During the three months ended December 31, 2012 and 2011, the Company recognized $19,607 and $19,754 in amortization expense on the patents, respectively. The amortization expense has been included in research and development expense. 8 OHR PHARMACEUTICAL, INC. (A Development Stage Company) Notes to the Financial Statements December 31, 2012 (Unaudited) NOTE 4 – NOTES PAYABLE On March 24, 2012, the Company entered into a premium financing arrangement for its directors and officers insurance in the amount of $48,300. The financing arrangement bears interest at 11.5% and will be fully paid in 12 months from the date of issuance. As of December 31, 2012, the Company has fully repaid the $48,300 of principal and had paid interest of $1,508 in cash. On June 30, 2012, the Company entered into a premium financing arrangement for its clinical trial insurance in the amount of $24,438. The financing arrangement bears interest at 12.95% and will be fully paid in 12 months from the date of issuance. As of December 31, 2012, the Company had repaid $18,900 of principal and had paid interest of $869 in cash. NOTE5 – CAPITAL STOCK On October 5, 2012, the Company received notice of conversion from two holders of its Series B preferred shares for the conversion of 138,889 preferred shares into common shares.The conversion rate for the preferred shares is one to one into common shares.Accordingly, the Company issued 138,889 common shares. On October 24, 2012, the Company received notice of exercise for 200,000 warrants at an exercise price of $0.50.Accordingly, the Company issued 200,000 shares of common stock for proceeds of $100,000. On November 30, 2012, the Company received notice from a former director to exercise 160,871 options to purchase common stock using the net exercise feature in the option.Accordingly, the Company issued 92,527 shares of common stock. As of December 31, 2012, the company has collected the subscription recievable of $11,891. NOTE6 – COMMON STOCK WARRANTS On October 24, 2012, the Company received notice of exercise for 200,000 warrants at an exercise price of $0.50.Accordingly, the Company issued 200,000 shares of common stock for proceeds of $100,000. On October 30, 2012, the Company agreed to extend the term of the 11,985,367 common stock warrants issued to investors which were scheduled to expire on October 31, 2012, to April 30, 2013. The warrants were also amended to remove the cashless exercise provision and provided for the early termination of the extension period, at the sole discretion of the Company, in the event that the Company’s common stock trades at or above $1.50 for 5 consecutive days.The warrants are exercisable at $1.19. During the three months ended December 31, 2012, the Company recognized $167,966 of expense related to vested warrants that were granted in the prior year. Unamortized warrant expense as of December 31, 2012 amount to approxiamately $34,000. Below is a table summarizing the warrants issued and outstanding as of December 31, 2012: 9 OHR PHARMACEUTICAL, INC. (A Development Stage Company) Notes to the Financial Statements December 31, 2012 (Unaudited) Date Number Exercise Contractual Expiration Value if Issued Outstanding Price Life (Years) Date Exercised Balance 10/1/08 5 Various 03/20/09 5 03/31/14 06/03/09 5 06/03/14 09/30/09 5 06/30/14 Expired — Balance 9/30/09 — — 10/09/09 5 10/29/14 11/09/09 5 11/09/14 12/04/09 2 12/04/11 12/15/09 — — 01/15/10 5 01/15/15 01/15/10 — — 04/09/10 5 4/9/2015 07/23/10 3 07/23/13 Expired — Balance 9/30/10 — — 12/30/10 5 12/30/15 05/12/11 5 05/12/16 06/13/11 2 06/13/13 07/15/11 5 07/15/16 07/15/11 5 07/15/16 08/23/11 3 08/23/14 Expired — — Balance 9/30/11 — — 12/16/11 5 12/16/16 12/21/11 5 12/21/17 03/03/12 5 03/03/17 04/10/12 — — 04/12/12 3 4/12/2015 05/18/12 3 5/18/2015 06/28/12 — — 06/28/12 5 06/28/17 07/11/12 3 07/11/15 07/17/12 — — 09/07/12 5 09/07/17 Expired — — Balance 9/30/12 — — 10/24/2012 — — Expired — Balance 12/31/12 — — The outstanding warrants as of December 31, 2012 have an intrinsic value of approximately $11.3 million. NOTE7 – COMMON STOCK OPTIONS On November 30, 2012, the Company received notice from a former director to exercise 160,871 options to purchase common stock using the net exercise feature in the option.Accordingly, the Company issued 92,527 shares of common stock. During the three months ended December 31, 2012, the Company recognized $52,495 of expense related to vested warrants that were granted in the prior year. Unamortized warrant expense as of December 31, 2012 amount to approxiamately $743,000. Below is a table summarizing the options issued and outstanding as of December 31, 2012: 10 OHR PHARMACEUTICAL, INC. (A Development Stage Company) Notes to the Financial Statements December 31, 2012 (Unaudited) Date Number Exercise Contractual Expiration Value if Issued Outstanding Price Life (Years) Date Exercised Prior 10/1/2008 — $ — — — $ — 04/09/09 5 04/09/13 Balance 09/30/2009 — — 04/12/10 5 04/12/15 Expired — — Balance 9/30/2010 $ — — $ Issued — Expired — Balance 9/30/2011 $ — — $ 03/09/12 — 3/9/2017 Expired — Balance 9/30/2012 $ — — $ Exercised Expired — Balance 12/31/12 $ — — $ As of December 31, 2012, the outstanding options have an intrinsic value of approximately $3.80 million. 11 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations. Certain statements contained in this report, including, without limitation, statements containing the words “believes,” “anticipates,” “expects,” “intends,” and words of similar import, constitute “forward-looking statements” as defined in the Private Securities Litigation Reform Act of 1995 or by the Securities and Exchange Commission in its rules, regulations and releases, regarding the Company’s financial and business prospects. These forward-looking statements are qualified in their entirety by these cautionary statements, which are being made pursuant to the provisions of such Act and with the intention of obtaining the benefits of the “safe harbor” provisions of such Act. The Company cautions investors that any forward-looking statements it makes are not guarantees of future performance and that actual results may differ materially from those in the forward-looking statements. We assume no obligation to update any forward-looking statements contained in this report, whether as a result of new information, future events or otherwise. Any investment in our common stock involves a high degree of risk.For a general discussion of some of these risks in greater detail, see our “Risk Factors” in the Company’s Annual Report on Form 10-K (the “ Form 10-K ”) for the fiscal year ended September 30, 2012,as filed with the Securities and Exchange Commission on January 9, 2012. History and Recent Events General and Historical Summary Ohr Pharmaceutical, Inc. (“we”, “Ohr”, the “Company” or the “Registrant”) is a Delaware corporation that was organized on August4, 2009, as successor to BBM Holdings, Inc. (formerly Prime Resource, Inc., which was organized March 29, 2002) pursuant to a reincorporation merger. The Company is a biotechnology company focused on the development of the Company’s previously acquired compounds with a focus on the clinical development of our two later stage lead products, OHR/AVR118 for the treatment of cancer cachexia (multi-symptom wasting disorder), and Squalamine for the treatment of the wet form of age-related macular degeneration (“AMD”) using an eye drop formulation. We acquired OHR/AVR118 in a secured party sale and Squalamine from the Genaera Liquidating Trust as part of the Company’s strategy to acquire undervalued biotechnology companies and assets. On March19, 2009, the Company acquired in a secured party sale all the patents, related intellectual property, clinical data and other assets related to AVR118 (also known now as OHR/AVR118). OHR/AVR118 is in an ongoing Phase II trial for the treatment of cachexia. The Company acquired OHR/AVR118 and related assets in a secured party sale with $100,000 in cash and $500,000 principal amount of 11% convertible secured non-recourse debenture due June20, 2011 convertible into common stock at $0.40 per share (the “Convertible Debenture”). The Convertible Debenture was repaid on December 29, 2010 and all security interests were released. The cash portion of the purchase price was financed by short-term loans from an affiliate of Orin Hirschman and another current shareholder, which were repaid June 3, 2009. On August 19, 2009, the Company completed the acquisition of Squalamine, Trodusquemine and related compounds from Genaera Liquidating Trust. The Company paid $200,000 in cash for the compounds. On April 12, 2010, Dr. Irach Taraporewala was hired as the Company’s full-time CEO and Sam Backenroth was hired as the Company’s Vice President of Business Development and CFO. The Company is currently engaged in the clinical testing of the Squalamine eye drop program for the treatment of wet-AMD and OHR/AVR118 for cancer cachexia. Historical Prior Business - The Company was originally formed under the name Prime Resource, Inc., a Utah corporation.After disposing of its prior insurance business, on March 30, 2007, the Company merged with Broadband Maritime Inc., a broadband maritime service supplier.No goodwill was recognized in the merger since Broadband Maritime was treated as the acquirer for accounting purposes and the Company was a “shell company.”On June 5, 2007, after cancellations of key contracts, the Company announced that it had ceased broadband maritime operations and reduced employment to a small residual force. Accordingly, the Company ceased broadband maritime operations effective September 30, 2007 and was reclassified as a development stage enterprise, from the date of cessation forward. On August 4, 2009 the Company merged with and into Ohr Pharmaceutical, Inc., a Delaware corporation (“Ohr”). Under the terms of the merger agreement Ohr became the surviving corporation in the merger. Each outstanding share of pre-merger Company common stock and preferred stock was converted into one share of Ohr common stock.Additionally, all outstanding pre-merger Company options and warrants were assumed and converted into equivalent Ohr warrants or options and maintained substantially identical terms. Finally, each outstanding share of Ohr stock owned by the Company pre-merger immediately prior to the effective date of the merger ceased to be outstanding and was cancelled and retired. 12 Acquisition of Pharmaceutical Business On March19, 2009, the Company acquired in a secured party sale all the patents, related intellectual property, clinical data and other assets related to AVR118 (renamed OHR/AVR118). OHR/AVR118 is in an ongoing Phase II trial for the treatment of cachexia. The Company acquired the assets in the secured party sale with $100,000 in cash and by issuing a $500,000 principal amount 11% convertible secured non-recourse debenture due June20, 2011, convertible at $0.40 per share (the “Convertible Debenture”). The Convertible Debenture was secured by the acquired assets. The cash portion of the purchase price was financed by short-term loans from an affiliate of Orin Hirschman, a director of the Company, and another current shareholder. The Convertible Debenture was paid in full on December 29, 2010 and all security interests were released. On August 19, 2009, the Company completed the acquisition of Squalamine, Trodusquemine and related compounds from Genaera Liquidating Trust. The Company paid $200,000 in cash for the compounds. On April 12, 2010 the Company hired Dr. Irach Taraporewala as CEO and Sam Backenroth as Vice President of Business Development and Interim CFO. In connection with the new hires, Andrew Limpert resigned as an officer of the Company. In December 2010, the Company opened a new clinical site for its ongoing Phase II clinical trial to investigate the efficacy of OHR/AVR118 for the treatment of cancer cachexia at the Ottawa Hospital Cancer Centre. In June 2011, the Company commenced the Squalamine eye drop program for the treatment of the wet AMD. Animal safety and biodistribution data generated using the eye drop formulation of Squalamine were reported in July 2011, with further data being presented at the Association for Research in Vision and Ophthalmology (ARVO) and Macula Society meetings in May and June 2012, respectively. On September 24, 2012, the Company announced the initiation of a multi center, randomized, placebo controlled Phase II trial to evaluate the efficacy and safety of Squalamine eye drops for the treatment of the wet form of age-related macular degeneration. Until the Company is able to generate significant revenue from its principal operations, it will remain classified as a development stage company. The Company can give no assurance that it will be successful in such efforts or that its limited operating funds will be adequate to continue the Company as a public company, nor is there any assurance of any additional funding being available to the Company. Product Pipeline Squalamine Squalamine is a small molecule anti-angiogenic drug with a novel intracellular mechanism of action. The drug acts against the development of aberrant neovascularization by inhibiting multiple protein growth factors of angiogenesis, including vascular endothelial growth factor (“VEGF”), platelet-derived growth factor (“PDGF”) and basic fibroblast growth factor growth factor (“bFGF”). Recent clinical evidence has shown PDGF to be an additional target for the treatment of Wet Age-related Macular Degeneration (“Wet-AMD”). Using an intravenous formulation in over 250 patients in Phase I and Phase II trials for the treatment of Wet-AMD, the trials demonstrated that the molecule had biological effect and maintained and improved visual acuity outcomes, with both early and advanced lesions responding. Ohr reformulated Squalamine for ophthalmic indications from an intravenous infusion (“IV”) to a topical eye drop. Preclinical testing has demonstrated that the eye drop formulation is both safe to ocular tissues and achieves in excess of target anti-angiogenic concentrations in the tissues of the back of the eye. The topical formulation is designed for enhanced uptake to the back of the eye and decreased potential for side effects. The Company plans on advancing its clinical wet-AMD program with this topical formulation. In May 2012, the U.S. Food and Drug Administration (“FDA”) awarded Fast Track Designation to the Squalamine eye drop program for the potential treatment of wet-AMD. Squalamine eye drops are designed for self-administration which may provide several potential advantages over the FDA approved current standards of care (Roche/Genetech’s Lucentis® and Regeneron’s Eylea® Intravitreal Injections). · Eye drops versus standard of care which is an intravitreal injection directly into the eye every 4-8 weeks on a chronic basis 13 · Reduction or elimination of intravitreal injections has the potential to provide patients with improved safety by reducing or eliminating side effects associated with the intravitreal injection procedure · Inhibition of multiple growth factors may achieve superior visual acuity outcomes. Clinical evidence has demonstrated that inhibiting VEGF and PDGF together may provide patients with better visual acuity outcomes than anti-VEGF therapy alone · Cost advantage of manufacturing a small molecule when compared to large molecule proteins and antibodies In Phase II clinical trials using the intravenous formulation of Squalamine, stabilization or improvement in visual activity was observed in the vast majority of patients, with both early and advanced lesions responding and few drug-related ocular or systemic effects observed. In a number of patients whose wet-AMD had progressed to an advanced stage, the administration of Squalamine produced beneficial effects and significant improvement in best corrected visual acuity.As opposed to the approved current standard of care therapy, Squalamine does not require direct injection into the eye. The Company conducted preclinical testing on the novel topical formulation with the following results: ●
